DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on November 3, 2020.  These drawings are accepted.

Election/Restrictions
Applicant’s election without traverse of Invention I and Species I, corresponding to claims 1 - 7 and 10 - 12, in the reply filed on February 2, 2022 is acknowledged.
Claims 8, 9, and 13 - 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to at least nonelected Invention I, Species II and Invention II, Species I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 - 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (USPAPN US 2014/0308752 A1), hereinafter as Chang.

Regarding claim 1, figs. 1 - 11D of Chang discloses an apparatus (100) comprising:
a substrate (103);
a gate structure (109, 111, 113) disposed over the substrate and having an upper surface (117);
a well structure (101) disposed over the substrate and defining a well (101A and/or 101B) over the upper surface of the gate structure;
a conductive layer (121; ¶ 23) disposed on the upper surface of the gate structure and at least partially extending along a wall of the well in the well structure (¶¶ 22 and 23); and
a dielectric structure (125 and/or 119) disposed over the well structure and defining an opening (101A) to the well,
wherein a characteristic diameter of the well at an interface between the well structure and the dielectric structure is greater than a characteristic diameter of the opening at the interface (¶ 21).

Regarding claim 3, Chang discloses the apparatus of claim 1, Chang discloses wherein the well structure comprises an oxide of silicon or a nitride of silicon (¶¶ 23, 26, and 29).

Regarding claim 4, Chang discloses the apparatus of claim 1, Chang discloses wherein the well structure comprises a layer of an oxide of silicon and a layer of a nitride of silicon (¶¶ 23, 26, and 29).

Regarding claim 5, Chang discloses the apparatus of claim 1, Chang discloses wherein the conductive layer extends along the wall of the well to the interface between the well structure and the dielectric structure (¶¶ 22 and 23).

Regarding claim 6, Chang discloses the apparatus of claim 1, Chang discloses wherein the conductive layer comprises a metal (¶¶ 22 and 23).

Regarding claim 7, Chang discloses the apparatus of claim 6, Chang discloses wherein the metal is selected from the group consisting of aluminum, copper, nickel, titanium, silver, gold, platinum, hafnium, lanthanum, tantalum, tungsten, iridium, zirconium, palladium, and a combination thereof (¶¶ 22, 23, and 33).

Regarding claim 10, Chang discloses the apparatus of claim 1, Chang discloses wherein the dielectric structure is thicker than the well structure (as seen in fig. 1 where 101A bracket is shown larger than 101B bracket; ¶ 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above.

Regarding claim 2, Chang discloses the apparatus of claim 1, but Chang does not expressly disclose wherein a ratio of a characteristic diameter of the well at an interface between the well structure and the dielectric structure relative to a characteristic diameter of the opening at the interface is in a range of 1.01 to 2. However, according to ¶¶ 21 and 30 of Chang, the diameters of the well at different locations could be the same or larger. Furthermore, fig. 1 of Chang illustrates that 101A has an increasing linear larger diameter opening than 101B. In view of MPEP § 2144.05(II)(A), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention designing the diameters would find claim 2 obvious in view of Chang’s disclosure of the general conditions of the claimed invention.

Regarding claim 11, Chang discloses the apparatus of claim 10, but Chang does not expressly discloses wherein a ratio of a thickness of the dielectric layer to a thickness of the well structure is in a range of 1.01 to 10. However, according to ¶ 32 of Chang, sections of the well have different depths, such that the upper level of the well have a larger depth than the lower level. Also, as seen in fig. 1 of Chang, 101A bracket is shown larger than 101B bracket, thus illustrating larger thickness. In view of MPEP § 2144.05(II)(A), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention designing the thickness of the dielectric structure and well structure would find claim 11 obvious in view of Chang’s disclosure of the general conditions of the claimed invention.

Regarding claim 12, Chang discloses the apparatus of claim 1, but Chang does not expressly disclose wherein the dielectric layer comprises a low temperature oxide of silicon.  However, ¶¶ 26 and 29 of Chang discloses the use of silicon oxide, silicon dioxide, other insulating materials or commonly used passivation material. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to find obvious that a low temperature oxide of silicon is encompassed by silicon oxide/dioxide and/or other/commonly used insulating/passivation material.
Furthermore, in view of MPEP § 2113(I), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In casu, ¶¶ 26 and 29 of Chang discloses the use of silicon oxide and silicon dioxide, inter alia. “Low temperature” oxide of silicon is nothing more than a process of making silicon oxide at a low deposition temperature, and the end result would be the same product as the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818